

115 S3172 RS: Restore Our Parks Act
U.S. Senate
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 713115th CONGRESS2d SessionS. 3172IN THE SENATE OF THE UNITED STATESJune 28, 2018Mr. Portman (for himself, Mr. Warner, Mr. Alexander, Mr. King, Mr. Daines, Mr. Heinrich, Mrs. Capito, Mr. Gardner, Mr. Manchin, Mr. Blunt, Ms. Collins, Mr. Tillis, Mr. Brown, Mr. Sullivan, Mr. Rounds, Mr. Heller, Ms. Klobuchar, Mr. Bennet, Mr. Graham, Mr. Wyden, Mr. Hoeven, Mrs. Feinstein, Mr. Coons, Ms. Harris, Mr. Peters, Mr. Boozman, Mr. Booker, Ms. Duckworth, Mr. Casey, Ms. Baldwin, Mr. Cotton, Mr. Kyl, Mr. Kaine, Ms. Cortez Masto, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 4, 2018Reported by Ms. Murkowski, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend title 54, United States Code, to establish, fund, and provide for the use of amounts in a
			 National Park Service Legacy Restoration Fund to address the maintenance
			 backlog of the National Park Service, and for other purposes.
	
 1.Short titleThis Act may be cited as the Restore Our Parks Act. 2.National Park Service Legacy Restoration Fund (a)In generalChapter 1049 of title 54, United States Code, is amended by adding at the end the following:
				
					104908.National Park Service Legacy Restoration Fund
 (a)In generalThere is established in the Treasury of the United States a fund, to be known as the National Park Service Legacy Restoration Fund (referred to in this section as the Fund). (b)Deposits (1)In generalExcept as provided in paragraph (2), for each of fiscal years 2019 through 2023, there shall be deposited in the Fund an amount equal to 50 percent of all energy development revenues due and payable to the United States from oil, gas, coal, or alternative or renewable energy development on Federal land and water that are not otherwise credited, covered, or deposited under Federal law.
 (2)Maximum amountThe amount deposited in the Fund under paragraph (1) shall not exceed $1,300,000,000 for any fiscal year.
 (3)Effect on other revenuesNothing in this section affects the disposition of revenues that— (A)are due to the United States, special funds, trust funds, or States from mineral and energy development on Federal land and water; or
 (B)have been otherwise appropriated under Federal law, including the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432), the Mineral Leasing Act (30 U.S.C. 181 et seq.), and chapter 2003 of title 54, United States Code.
 (c)Availability of fundsAmounts deposited in the Fund shall be available to the Service without further appropriation or fiscal year limitation.
						(d)Investment of amounts
 (1)In generalThe Secretary may request the Secretary of the Treasury to invest any portion of the Fund that is not, as determined by the Secretary, required to meet the current needs of the Fund.
 (2)RequirementAn investment requested under paragraph (1) shall be made by the Secretary of the Treasury in a public debt security—
 (A)with a maturity suitable to the needs of the Fund, as determined by the Secretary; and
 (B)bearing interest at a rate determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketable obligations of the United States of comparable maturity.
 (3)Credits to fundThe income on investments of the Fund under this subsection shall be credited to, and form a part of, the Fund.
 (e)Use of fundsAmounts in the Fund shall be used for the high-priority deferred maintenance needs of the Service, as determined by the Director, as follows:
 (1)65 percent of amounts in the Fund shall be allocated for projects that are not eligible for the funding described in subparagraph (A) or (B) of paragraph (2) for the repair and rehabilitation of assets, including—
 (A)historic structures, facilities, and other historic assets;
 (B)nonhistoric assets that relate directly to visitor— (i)access, including making facilities accessible to visitors with disabilities;
 (ii)health and safety; and (iii)recreation; and
 (C)visitor facilities, water and utility systems, and employee housing. (2)35 percent of amounts in the Fund shall be allocated to road, bridge, tunnel, or other transportation-related projects that may be eligible for funding made available to the Service through—
 (A)the transportation program under section 203 of title 23; or (B)any similar Federal land highway program administered by the Secretary of Transportation.
 (f)Prohibited use of fundsNo amounts in the Fund shall be used— (1)for land acquisition; or
 (2)to supplant discretionary funding made available for the annually recurring facility operations and maintenance needs of the Service.
 (g)Submission of annual proposalAs part of the annual budget submission of the Service to the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate (referred to in this section as the Committees), the Service shall submit a prioritized list of deferred maintenance projects proposed to be funded by amounts in the Fund during the fiscal year for which the budget submission is made.
 (h)Congressional reviewAfter review of the list submitted under subsection (g), the Committees may provide for the allocation of amounts derived from the Fund.
						(i)Project approval
 (1)In generalExcept as provided in paragraph (2), if, before the beginning of a fiscal year, the Committees do not alter the allocation of funds proposed by the Service for that fiscal year, the list submitted under subsection (g) for that fiscal year shall be considered approved.
 (2)Continuing resolutionIf, before the beginning of a fiscal year, there is enacted a continuing resolution or resolutions for a period of—
 (A)less than or equal to 120 days, the Service shall not commit funds to any proposed high-priority deferred maintenance project until the date of enactment of a law making appropriations for the Service that is not a continuing resolution; or
 (B)more than 120 days, the list submitted under subsection (g) for that fiscal year shall be considered approved, unless otherwise provided in the continuing resolution or resolutions.
								(j)Public donations
 (1)In generalThe Secretary and the Director may accept public cash or in-kind donations that advance efforts—
 (A)to reduce the deferred maintenance backlog of the Service; and (B)to encourage relevant public-private partnerships.
 (2)Credits to fundAny cash donations accepted under paragraph (1) shall be credited to, and form a part of, the Fund.
 (3)ReportingEach donation received under paragraph (1) that is used for, or directly related to, the reduction of the deferred maintenance backlog of the Service shall be included with the annual budget submission of the President to Congress..
 (b)Clerical amendmentThe table of sections for chapter 1049 of title 54, United States Code, is amended by adding at the end the following:
				104908. National Park Service Legacy Restoration Fund..
	
 1.Short titleThis Act may be cited as the Restore Our Parks Act. 2.National park service legacy restoration fund (a)In generalChapter 1049 of title 54, United States Code, is amended by adding at the end the following:
				
					104908.National park service legacy restoration fund
 (a)DefinitionsIn this section: (1)FundThe term Fund means the National Park Service Legacy Restoration Fund established by subsection (b).
 (2)ProjectThe term project means the overall plan of remediation of deferred maintenance for an asset, which may include resolving directly related infrastructure deficiencies of the asset.
 (b)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the National Park Service Legacy Restoration Fund. (c)Deposits (1)In generalExcept as provided in paragraph (2), for each of fiscal years 2019 through 2023, there shall be deposited in the Fund an amount equal to 50 percent of all energy development revenues due and payable to the United States from oil, gas, coal, or alternative or renewable energy development on Federal land and water that would otherwise be credited, covered, or deposited as miscellaneous receipts under Federal law.
 (2)Maximum amountThe amount deposited in the Fund under paragraph (1) shall not exceed $1,300,000,000 for any fiscal year.
 (3)Effect on other revenuesNothing in this section affects the disposition of revenues that— (A)are due to the United States, special funds, trust funds, or States from mineral and energy development on Federal land and water; or
 (B)have been otherwise appropriated under Federal law, including the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432), the Mineral Leasing Act (30 U.S.C. 181 et seq.), and chapter 2003.
 (d)Availability of fundsAmounts deposited in the Fund shall be available to the Secretary without further appropriation or fiscal year limitation.
						(e)Investment of amounts
 (1)In generalThe Secretary may request the Secretary of the Treasury to invest any portion of the Fund that is not, as determined by the Secretary, required to meet the current needs of the Fund.
 (2)RequirementAn investment requested under paragraph (1) shall be made by the Secretary of the Treasury in a public debt security—
 (A)with a maturity suitable to the needs of the Fund, as determined by the Secretary; and (B)bearing interest at a rate determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketable obligations of the United States of comparable maturity.
 (3)Credits to fundThe income on investments of the Fund under this subsection shall be credited to, and form a part of, the Fund.
 (f)Use of fundsAmounts in the Fund shall be used for the priority deferred maintenance needs of the Service, as determined by the Secretary, to carry out repair, restoration, or rehabilitation projects as follows:
 (1)Not less than 65 percent of amounts in the Fund shall be allocated for non-transportation projects, including—
 (A)historic structures, facilities, and other historic assets; (B)structures, facilities, and other nonhistoric assets that relate directly to the visitor experience, including—
 (i)access, including making facilities accessible to visitors with disabilities; (ii)health and safety; and
 (iii)recreation; and (C)administrative facilities, water and utility systems, and employee housing.
 (2)The remaining amounts in the Fund may be allocated to road, bridge, tunnel, or other transportation-related projects that may be eligible for funding made available to the Service through—
 (A)the transportation program under section 203 of title 23; or (B)any similar Federal land highway program administered by the Secretary of Transportation.
 (g)Prohibited use of fundsNo amounts in the Fund shall be used— (1)for land acquisition;
 (2)to supplant discretionary funding made available for the annually recurring facility operations, maintenance, and construction needs of the Service; or
 (3)for bonuses for employees of the Federal Government that are carrying out this section. (h)Submission of list of projects to congressAs soon as practicable after the date of enactment of this section, the Secretary shall submit to the appropriate committees of Congress—
 (1)a list of each project that— (A)as of the date of enactment of this section, is identified by the Secretary as a highest-priority deferred maintenance project of the Service; and
 (B)as of the date of the report, is ready to be commenced immediately; and (2)for any project identified under paragraph (1)(A) that is not ready to be commenced immediately, a schedule for the completion of all reviews with respect to the project (including the preparation of any environmental documents and historic preservation analyses) that are necessary to commence the project immediately.
 (i)Submission to CongressThe Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives, as part of the annual budget submission of the President—
 (1)a report that describes, and provides an explanation for, any cost overruns or delays relating to deferred maintenance projects carried out using amounts from the Fund for the previous fiscal year; and
 (2)a list of projects for which the amounts in the Fund are allocated under this section, including a description and cost-benefit analysis of each project, after considering the list and schedules submitted under subsection (h).
							(j)Public donations
 (1)In generalThe Secretary and the Director may accept public cash or in-kind donations that advance efforts— (A)to reduce the deferred maintenance backlog of the Service; and
 (B)to encourage relevant public-private partnerships. (2)Credits to fundAny cash donations accepted under paragraph (1) shall be credited to, and form a part of, the Fund.
 (3)ReportingEach donation received under paragraph (1) that is used for, or directly related to, the reduction of the deferred maintenance backlog of the Service shall be included with the annual budget submission of the President to Congress.
 (k)Annual reportsNot later than 1 year after the date on which the first distributions are made from the Fund and annually thereafter, the Secretary shall submit to the appropriate committees of Congress a report that describes, with respect to each project provided amounts from the Fund during the period covered by the report—
 (1)any progress with respect to the project, including a comparison of the progress with respect to other highest-priority deferred maintenance projects of the Service;
 (2)the expenditure of amounts from the Fund with respect to the project; and (3)the projected cyclic maintenance needs of the project on completion of the project..
 (b)Clerical amendmentThe table of sections for chapter 1049 of title 54, United States Code, is amended by adding at the end the following:
				104908. National Park Service Legacy Restoration Fund..
 3.GAO studyNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)conduct a study with respect to the implementation of the National Park Service Legacy Restoration Fund under section 104908 of title 54, United States Code (as added by section 2(a)) (referred to in this section as the Fund), including whether the Director of the National Park Service is, with respect to projects carried out using amounts from the Fund—
 (A)properly estimating the cost for those projects; (B)adhering to time schedules and cost projections for those projects;
 (C)properly prioritizing deferred maintenance projects; and (D)properly moving completed projects off of the high-priority deferred maintenance list of the National Park Service in a timely manner; and
 (2)submit to Congress a report that describes the results of the study under paragraph (1).December 4, 2018Reported with an amendment